Smith, J.
(concurring specially): I concur in the conclusion that the case should be affirmed, and in all that is said in the majority opinion, but think there is a further ground upon which the judgment should be affirmed. I am of the opinion that the suit was one to contest a will, and that it was barred by R. S. 1933 Supp. 22-223.
*323The will was introduced in evidence. The clause which is of interest to us is as follows:
“Third, I give, devise and bequeath to my beloved wife, Mary A. Ross, all of my property both real and personal, which I may die in possession of, for her use and benefit with full power to sell and dispose of any or all of it as she may see fit to do, and that her action shall be absolute. Should my wife die in possession of my property that I now have it is my will and desire that it be divided as follows,
“To my son William B. Ross, the east three-fourths (94) of the southeast (¼) of the southeast quarter (¼) in section 26, township 27, range 25, Crawford county, Kansas.
“To my daughter Arminta Kauble, the southwest quarter of the southwest quarter, and the west half of the southeast quarter of the southwest quarter all in section 25, township 27, range 25, Crawford county, Kansas.”
The theory of plaintiff is that the action is one to enforce a contract to convey real estate in return for services rendered where the cantract has been fully performed on the part of the party seeking the conveyance. The defendant argues that the action is one to set aside a will, and that the action is barred by R. S. 1933 Supp. 22-223. That section is as follows:
“The mode of contesting a will after probate, or an order of the court refusing to probate the will shall be by civil action in the district court of the county in which the will was admitted to probate or the order of the court refusing to probate was made, which action may be brought at any time within one year after the probate, or the order of the court refusing to probate the will, and not afterwards.”
We have seen that the will of Ephraim Ross was probated August 27, 1929. This action was filed May 2, 1932. More than two years had elapsed after the probating of the will before this suit was filed. We have to consider then whether the action brought was covered by the terms of R. S. 1933 Supp. 22-223.
Interpreting the will of Ephraim Ross, it is plain that Mary Ross took a life interest in the real estate in question with an added power to sell and convey, and that the children took vested remainders in the tracts devised to them, which interests are subject to be divested upon execution of the power by their mother. (See Postlethwaite v. Edson, 98 Kan. 444, 155 Pac. 822.) That is, if the will is given effect defendant, Mary A. Ross, had the right to possession of the real estate in question during her lifetime, and she had the further right to dispose of it, which right continued as long as she lived. If plaintiff should prevail in this action, he would have the right to immediate possession of the thirty acres, subject only to *324the duty to make a home for his mother as long as she should live, and she would have no right whatever to dispose of it.
Under such circumstances I hold that the action is one to contest a will. The plaintiff argues that the will was only mentioned in his petition for the purpose of showing some of the acts of the conspiracy alleged, and that he was relying wholly on the contract. The trouble with that argument is plaintiff makes the following statement in his argument: “It is appellant’s contention that his father in his lifetime abrogated the will in making the agreement with appellant.” An attempt to substantiate such an argument is certainly an attempt to contest a will, no matter by what name it is called. This question arises many times where a will has a provision that if a devisee contests a will he shall lose what has been devised to him. Such a case is Moran v. Moran, 144 Ia. 451, 123 N. W. 202. It was said:
“An attempt to assert title to property embraced in testator’s will, under an independent title, is within a provision forfeiting the share of one who contests the will, if its success would effectually upset and destroy the whole plan which testator had formed for the disposition of his estate.” (30 L. R. A., n. s., 898, headnote 4.)
This action was brought by the children of testator by his first wife and charged that a farm which testator had left his second wife was in reality the property of his first wife, and on that account the testator had no right to devise it to anybody. The theory of the action was that the title to the farm was in plaintiffs by inheritance from their mother.
The court held against them in that action and in a subsequent action held the former suit was in reality an action to contest the will, and under a clause in the will which provided that any of the legatees named in the will who should contest it should thereby forfeit their right to any portion of the estate, the plaintiffs in the original suit had thereby forfeited their rights under the will. The point upon which this and similar cases turn is whether the result sought in the action would be to upset the plan of the testator for disposing of the estate.
In the case at bar it was evidently the intention of the testator in making his will to leave his real estate in such shape that his wife could do with it whatever she deemed to her own best interests. The plaintiff and his sister were to have, at her death, whatever she had not seen fit to use during her lifetime. Manifestly the pres*325ent action on the part of plaintiff strikes through that plan. We have seen that if it should succeed the mother would only be entitled to a home on the real estate as long as she lived there with plaintiff, and would not be entitled to dispose of it under any circumstances.